Citation Nr: 0943082	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-02 956	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for sleep apnea.    

2.  Entitlement to a compensable disability rating for 
bilateral metatarsal callosities of the feet.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to 
July 1971.      

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In his January 2008 substantive appeal (VA Form 9), the 
Veteran requested a Travel Board hearing.  Subsequently he 
clarified he desired a Board videoconference hearing instead.  
In any event, he effectively cancelled that request in an 
October 2009 statement submitted the day of the hearing.  See 
38 C.F.R. § 20.704(e) (2009).  
The hearing request is therefore considered withdrawn. 

The Veteran submitted a statement in October 2009, requesting 
service connection for insomnia secondary to pain from his 
service-connected bilateral metatarsal callosities or due to 
neuropathy of both feet (currently nonservice-connected).  
There is no indication that the RO has ever adjudicated that 
claim.  Therefore, the matter is referred to the RO for the 
appropriate action.


FINDING OF FACT

On October 29, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran that he was withdrawing this appeal.  


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's 
substantive appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202 (2008).  Withdrawal may be made by the Veteran or by 
his authorized representative.  38 C.F.R. § 20.204 (2009).  
The Veteran withdrew his appeal per an October 2009 statement 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


